DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/2022.  As directed by the amendment: claims 1, 12, 30 and 32-35 have been amended, claims 2, 10, 11 and 13-29 have been cancelled and new claim 37 has been added. Thus, claims 1, 3-9, 12, 30-35 and 37 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device being delivered trans-septally into a left atrium, wherein the at least one pocket is posited to seal a delivery hole located in the septum between the right and left atria (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12, 30-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 30 set forth the parameter of “the upper portion of the ball-shaped expandable stent comprises open cells that are not covered by the skirt” (emphasis added), on the last two lines of both claims; however, this parameter was 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites the limitation of “the upper portion”, on the second to last line; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “the” be deleted and replaced by the word “an”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12, 30-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (US PG Pub. 2014/0039613), hereinafter Navia, in view of Kapadia et al. (US PG Pub. 2007/0156233), hereinafter Kapadia.
Regarding claims 1 and 12, Navia discloses a device (10), illustrated in Figure 3, for expanded implantation into a patient's heart chamber, wherein the device (10) is adapted for use as a prosthetic heart valve for a mitral valve, tricuspid valve, aortic valve and/or pulmonary valve ([0023], Lines 6-8 & 11-13), the device (10) comprising an expandable anchoring structure comprising an expandable stent (40) defining an upper portion (42) and a lower base section (46) having an outer surface; a valve support (45) integrally formed from the base section (46) and comprising inner and outer surfaces, wherein at least one prosthetic valve (12) is attached to the inner surface of the valve support (45), illustrated in Figure 3 ([0025], Lines 2-5; [0031], Lines 1-7 & [0045], Lines 6-9 – It is to be noted that though the embodiment of Figure 3 does not state that the valve support is integrally formed from the base section, a similar embodiment of Figure 11 does; and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve support of the embodiment of Figure 3 to attached to the base section via an integral formation, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04.  Furthermore, it is also noted that neither the claim, 
	However, Kapadia teaches a device (10), in the same field of endeavor, comprising an expandable stent (62) having a ball shape, illustrated in Figures 1 and 4; the ball shape of the stent allows it to conform to the size and shape of an atrial chamber/left atrium ([0008], Lines 8-10 & [0034], Lines 11-14).
	In view of the teachings of Kapadia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the expandable stent, of the device of Navia, to comprise a ball shape in order to conform to the size and shape of an atrial chamber/left atrium.
Regarding claim 3, Navia in view of Kapadia disclose the device of claim 1, wherein Navia further teaches the hydrophilic material is overcoated with a thin film of material that is biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (Navia: [0057]; [0058] & [0061], Lines 7-10).
Regarding claim 4, Navia in view of Kapadia disclose the device of claim 1, wherein Navia further teaches the hydrophilic material is encased in nanoparticles that are integrated into, or coated onto, the skirt, and wherein the nanoparticles are biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (Navia: [0062], Lines 5-11).
Regarding claim 5, Navia in view of Kapadia disclose the device of claim 1, wherein Navia further teaches at least a portion of the skirt comprises two layers of material/polymer layers, wherein at least one pocket is defined between the two layers of material, and wherein the hydrophilic material, i.e. chitosan, is disposed within the at least one pocket of the skirt (Navia: [0051]; [0058] & [0061], Lines 1-3 – to clarify, it is stated that coating compositions can cover the entire surface of the apparatus/device, which would include the skirt, and it is further stated that the coating compositions can comprise multiple layers such that the hydrophilic material/therapeutic/biologic agent, i.e. chitosan, can be sandwiched/be in a space/pocket between two polymer layers; thus, the skirt comprises two polymeric layers, i.e. the first and third layer as disclosed by Navia, and in the space/pocket between the first and third layers is the hydrophilic/biologic agent/chitosan layer, i.e. the second layer, as disclosed by Navia).
Regarding claim 6, Navia in view of Kapadia disclose the device of claim 5, wherein Navia further teaches the hydrophilic material is encased in nanoparticles, and wherein the nanoparticle is breakable, biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (Navia: [0062], Lines 5-11).
Regarding claim 7, Navia in view of Kapadia disclose the device of claim 1, wherein Navia further teaches the hydrophilic material comprises a hydrophilic polymer, i.e. chitosan  
Regarding claims 8 and 9, Navia in view of Kapadia disclose the device of claims 1 and 5, wherein Navia further teaches the hydrophilic material (i.e. chitosan, which would promote sealing when implanted due to is hydrophilic nature) is positioned/coated on the entire surface of the device/apparatus (Navia: [0051] & [0061], Lines 1-3) and Kapadia teaches the ball-shaped stent is made/shaped to conform the size/shape of a left atrium (Kapadia: [0008], Lines 8-10 & [0034], Lines 11-14). Thus, the device of Navia in view of Kapadia meet all the structural limitations set forth in the claims, and would be capable of meeting the intended use parameter of the hydrophilic material being positioned to seal against and/or within the left atrial appendage when the device is implanted into the left atrium, and thereby reads on the claims.
Regarding claims 30 and 35, Navia discloses a device (10), illustrated in Figure 3, for expanded implantation into a patient's heart chamber, wherein the device (10) is adapted for use as a prosthetic heart valve for a mitral valve, tricuspid valve, aortic valve and/or pulmonary valve ([0023], Lines 6-8 & 11-13), the device (10) comprising an expandable anchoring structure comprising an expandable stent (40) defining a lower base section (46) having an outer surface; a valve support (45) integrally formed from the base section (46) and comprising inner and outer surfaces, wherein at least one prosthetic valve (12) is attached to the inner surface of the valve support (45), illustrated in Figure 3 ([0025], Lines 2-5; [0031], Lines 1-7 & [0045], Lines 6-9 – It is to be noted that though the embodiment of Figure 3 does not state that the valve support is integrally formed from the base section, a similar embodiment of Figure 11 does; and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve support of the embodiment of Figure 3 to attached to the base section 
	However, Kapadia teaches a device (10), in the same field of endeavor, comprising an expandable stent (62) having a ball shape, illustrated in Figures 1 and 4; the ball shape of the stent allows it to conform to the size and shape of an atrial chamber/left atrium ([0008], Lines 8-10 & [0034], Lines 11-14).

Regarding claim 31, Navia in view of Kapadia disclose the device of claim 30, wherein Navia further teaches the hydrophilic material is encased in nanoparticles, and wherein the nanoparticle is breakable, biodegradeable, dissolvable, bioerodable and/or bioabsorbable when exposed to liquid to enable subsequent exposure of the hydrophilic material to the liquid (Navia: [0062], Lines 5-11).
Regarding claim 32, Navia in view of Kapadia disclose the device of claim 30, wherein Navia further teaches the at least one pocket comprises the hydrophilic material, i.e. chitosan, and that the pocket can cover the entire surface of the apparatus/device (as detailed above for claim 30), furthermore, it is well known in the art that chitosan is inherently a hydrophilic material, and that hydrophilic materials, when implanted and come in contact with blood and fluid mitigate paravalvular leakage; thus, it is inherent and/or would be obvious to one having ordinary skill in the art before the effective filing dated of the invention, that the at least one pocket, of the device of Navia in view of Kapadia, is positioned to mitigate paravalvular leakage.
Regarding claim 33, Navia in view of Kapadia disclose the device of claim 30, wherein Navia further teaches the at least one pocket (i.e. the space between the two polymeric layers as detailed above for claim 30) can be positioned on the entire surface of the device/apparatus and that the pocket comprises the hydrophilic material, i.e. chitosan (Navia: [0051] & [0061], Lines 1-3), which would promote sealing when implanted due to is hydrophilic nature; and Kapadia teaches the ball-shaped stent is made/shaped to conform the size/shape of a left atrium (Kapadia: 
Regarding claim 34, Navia in view of Kapadia disclose the device of claim 30, wherein Navia further teaches the at least one pocket (i.e. the space between the two polymeric layers as detailed above for claim 30) can be positioned on the entire surface of the device/apparatus and that the pocket comprises the hydrophilic material, i.e. chitosan (Navia: [0051] & [0061], Lines 1-3), which would promote sealing when implanted due to is hydrophilic nature; and Kapadia teaches the ball-shaped stent is made/shaped to conform the size/shape of a left atrium, and the device can be delivered trans-septally into the left atrium (16), illustrated in Figure 7 (Kapadia: [0008], Lines 8-10; [0034], Lines 11-14 & [0046]). Thus, the device of Navia in view of Kapadia meet all the structural limitations set forth in the claims, and would be capable of meeting the intended use parameter of the device being delivered trans-septally into a left atrium, wherein the at least one pocket is positioned to seal a delivery hole in the septum, and thereby reads on the claim.
Regarding claim 37, Navia in view of Kapadia disclose the device of claim 1, wherein Navia further teaches at least a portion of the expandable stent (40) is formed from a hydrophilic metal, i.e. stainless steel (Navia: [0025], Last Line).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 30 have been considered but are moot because the arguments do not apply to the current rejections presently used in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774